   Case 4:19-cv-04048-LLP Document 1 Filed 03/01/19 Page 1 of 10 PageID #: 1




                                 UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF SOUTH DAKOTA
                                     SOUTHERN DIVISION
 MARY BOLLOCK,

                  Plaintiff,
                                                                            19-4048
                                                            Civil Case No. _____________
 VS.
                                                                    COMPLAINT
 BOYDS’ GUNSTOCK INDUSTRIES,                                    (Jury Trial Demanded)
 INC.,

                  Defendant.

       COMES NOW Plaintiff Mary Bollock, and for her Complaint against Defendant Boyds’

Gunstock Industries, Inc., states and alleges as follows:

                                            PARTIES

   1) Plaintiff Mary Bollock (“Bollock”) is an adult resident of Davison County, South Dakota.

   2) Bollock was born in 1959 and was within the statutorily protected age group at all times

       relevant to this Complaint.

   3) Defendant Boyds’ Gunstock Industries, Inc. (“Boyds”) is a South Dakota corporation

       doing business selling gunstocks and related items in Davison County, South Dakota.

   4) Boyds employs more than 20 people.

                                  JURISDICTION AND VENUE

   5) This an employment discrimination and retaliation action arising under the Age

       Discrimination in Employment Act of 1967 (“the ADEA”), codified at 29 U.S.C. §

       623(a), as amended by the Older Workers Benefits Act of 1990 and the Civil Rights Act

       of 1991.

   6) Boyds is an employer within the meaning of and is subject to the ADEA.

   7) At all times relevant to this Complaint, Bollock was employed by Boyds in its Davison
Case 4:19-cv-04048-LLP Document 1 Filed 03/01/19 Page 2 of 10 PageID #: 2




   County place of business.

8) On or around December 4, 2018, the EEOC issued a Notice of Right to Sue to Bollock.

9) This Court has subject matter jurisdiction over the Plaintiff’s discrimination and

   retaliation claims pursuant to 29 U.S.C. § 626 and 28 U.S.C. §§ 1331.

10) This Court has personal jurisdiction over the Defendant because it is a South Dakota

   corporation doing business in South Dakota and the events giving rise to these claims

   occurred in South Dakota.

11) Venue is proper in accordance with 28 U.S.C. § 1391(b) because both the parties reside

   or are located in the District and because the events giving rise to these claims occurred

   in this District.

                             GENERAL ALLEGATIONS

12) Beginning in March 2015, Boyds employed Bollock as a marketing manager in its

   Marketing Division.

13) Bollock’s direct supervisor was Dustin Knutson. Knutson is substantially younger than

   Bollock.

14) Bollock performed her job in the manner expected by her employer.

15) In approximately May 2017, Boyds gave Bollock a $3000.00 raise.

16) During her employment, Knutson repeatedly harassed Bollock and treated her worse than

   similarly situated employees who are younger than Bollock in an attempt to force

   Bollock to quit.

17) During her employment, Knutson expressed his animus toward employees of Bollock’s

   age and generation in the presence of other employees in a way that was designed to

   humiliate Bollock, to undermine Bollock’s job performance and to ostracize her from her




                                            2
Case 4:19-cv-04048-LLP Document 1 Filed 03/01/19 Page 3 of 10 PageID #: 3




   co-workers, including the following:

       a. Knutson made generational jokes about Bollock’s age in an attempt to get

          employees to join him in ridiculing Bollock;

       b. Knutson would say “That sounds like something my mother would say” as a

          means of suggesting to Bollock and her co-workers that Bollock was too old to

          understand modern technology;

       c. Knutson referred to Bollock by referencing her gray hair;

       d. Knutson referred to Bollock and the only other woman in the protected age group

          at a meeting as “the grannies”; and

       e. Knutson asked Bollock to show two younger employees her “random old lady

          whisker that all old ladies get.”

18) Approximately two months after receiving a raise for performance, Bollock discovered

   that Knutson was advertising her position online as an open position.

19) Bollock asked Knutson why her job was posted as an open position and Knutson stated

   that he had posted her job because she had allegedly failed to provide him with a

   proposed marketing plan. Bollock responded by submitting a proposed marketing plan to

   Knutson. Knutson accepted the marketing plan but chided Bollock about waiting to

   submit it until she saw her job position advertised. When Bollock pointed out to Knutson

   that she had originally presented the same marketing plan to him in 2016, Knutson

   ignored Bollock.

20) In July 2017, Bollock was demoted and replaced by a younger, less experienced

   employee. Bollock was required to train her replacement and was held responsible for

   some of her replacement’s duties.




                                              3
Case 4:19-cv-04048-LLP Document 1 Filed 03/01/19 Page 4 of 10 PageID #: 4




21) Bollock reported Knutson’s discriminatory conduct to her co-workers and to Boyds’

   human resources (“HR”) manager several times, including in August 2016, April 2017,

   August 2017 and October 2017.

22) In response to Bollock’s report, Boyds’ HR manager Becky Gillen acknowledged that

   Bollock’s age discrimination reports were upsetting, and Gillen told Bollock that Knutson

   wanted a “thirty-something company.”

23) To the best of Bollock’s knowledge, Boyds did not investigate or take remedial action as

   a result of any of Bollock’s age discrimination reports to Boyds’ HR department.

24) In late October 2017, Knutson called a meeting with Bollock and reduced her wage and

   removed her from exempt status.

25) On November 10, 2017, Bollock went to Randy Boyd to report her complaints about the

   harassing and discriminatory behavior that Knutson was inflicting on her. Bollock told

   Boyd that she was being targeted and harassed by Knutson.

26) Boyd, the founder and president of Boyds, responded to Bollock’s report of

   discriminatory treatment by telling Bollock that he did not get involved in that “stuff”

   anymore and that his role was to make sure that Boyds was profitable.

27) Within a week after her meeting with Randy Boyd, Knutson delivered a final written

   warning to Bollock even though Bollock had no prior disciplinary actions in her

   personnel file.

28) When he issued the final written warning, Knutson also announced that he would no

   longer be supervising Bollock. Bollock was demoted to a different job assigned and

   Knutson assigned her to a supervisor who was located in Arizona.

29) Bollock was required to provide her supervisor with a detailed, hourly documentation of




                                            4
Case 4:19-cv-04048-LLP Document 1 Filed 03/01/19 Page 5 of 10 PageID #: 5




   her daily work activities.

30) Bollock discovered that Knutson was surreptitiously trailing and photographing Bollock

   at work even though he was no longer supposed to be supervising her.

31) To the best of her knowledge, no other similarly situated employee was subjected to the

   level of scrutiny that Bollock was.

32) When Bollock complained to the HR manager that she felt she was being subject to

   special scrutiny as retaliation for her discrimination report to Randy Boyd, Gillen again

   acknowledged that Knutson “always dogs you.”

33) To the best of Bollock’s knowledge, Boyds did not investigate or take remedial action

   relative to Bollock’s discrimination and retaliation report.

34) In December 2017, Boyds reduced Bollock’s Christmas bonus from $3000.00 to

   approximately $600.00. To the best of her knowledge, she was the only similarly

   situated employee whose bonus was reduced.

35) On January 3, 2018, Bollock submitted a resignation letter because she was no longer

   able to tolerate her hostile work environment. She was constructively discharged as a

   result.

                      COUNT I: VIOLATION OF THE ADEA
                       (Age Discrimination in Employment)

36) Plaintiff incorporates Paragraphs 1-35 above.

37) At all times relevant to this Complaint, Bollock was an employee within the protected

   age group for the purposes of the ADEA.

38) Bollock was qualified for her position with Boyds.

39) During the course of her employment, Bollock was subject to severe and pervasive

   harassment because of her age, which created a hostile, intimidating and offensive work



                                             5
Case 4:19-cv-04048-LLP Document 1 Filed 03/01/19 Page 6 of 10 PageID #: 6




   environment.

40) During the course of her employment, Bollock was subject to more difficult performance

   standards, harsher disciplinary actions, different pay for similar work, and stricter

   supervisory scrutiny than similarly situated younger workers.

41) The reason Bollock was subject to harassment and harsher terms and conditions of

   employment was because of her age and her supervisor’s desire to have a thirty-

   something workplace.

42) Bollock was demoted and replaced by a substantially younger worker.

43) Bollock’s job duties, wages and benefits were reduced as compared to similarly situated

   younger workers.

44) The harassment she suffered at work affected Bollock’s performance and her co-worker’s

   willingness to associate with and work collaboratively with her.

45) Bollock was constructively discharged from her employment because of Boyd’s hostile

   work environment and because of the discriminatory terms and conditions of her

   employment.

46) Boyds knew or should have known of the hostile work environment created by its

   supervisor.

47) Boyds knew or should have known of the discriminatory treatment that Bollock was

   subjected to by or under the direction of Dustin Knutson.

48) Boyds’ proferred reasons for its adverse pay, benefits and job assignment decisions

   regarding Bollock’s employment are pretextual.

49) Boyds failed to follow its age discrimination policies and acted in violation of the ADEA.

50) To the best of Bollock’s knowledge, she was not the only Boyds employee who was




                                             6
Case 4:19-cv-04048-LLP Document 1 Filed 03/01/19 Page 7 of 10 PageID #: 7




   subject to discriminatory terms and conditions of employment because of protected

   category status at Boyds.

51) As a direct and proximate result of Boyds’ hostile work environment and discriminatory

   treatment because of her age, Bollock suffered a loss of wages and employment-related

   benefits and will continue to suffer a loss of future wages and employment-related

   benefits.

52) Boyds’ violations of the ADEA via its adverse employment actions against Bollock were

   willful and intentional.

                      COUNT I: VIOLATION OF THE ADEA
                  (Age Discrimination in Employment -- Retaliation)

53) Plaintiff reasserts and realleges her allegations in Paragraphs 1-52 above.

54) Between 2016 and November 2017, Bollock repeatedly reported discriminatory treatment

   based on age to Boyds’ HR manager and to its owner.

55) Bollock was engaged in protected activity when she opposed and reported incidents of

   age-related harassment, age discrimination and retaliation by her Boyds’ supervisor.

56) Boyds, primarily through its general manager Dustin Knutson, subjected Bollock to

   retaliation for complaining of age discrimination in employment.

57) To the best of Bollock’s knowledge, Boyds did not investigate or take appropriate

   remedial action to address her reports of discrimination and retaliation.

58) Within period of approximately two months after Bollock reported discrimination to

   Boyds’ president, Bollock had been reassigned to a remote supervisor, was subject to

   harsher scrutiny by Dustin Knutson and had her annual Christmas bonus significantly

   reduced.

59) Boyds’ proferred reasons for its adverse job duty assignments and its wage and benefits



                                             7
  Case 4:19-cv-04048-LLP Document 1 Filed 03/01/19 Page 8 of 10 PageID #: 8




       decisions regarding Bollock’s employment are pretextual.

   60) Boyds knew or should have known of the retaliatory treatment that Bollock was

       subjected to by or under the direction of Dustin Knutson.

   61) Bollock was constructively discharged from a job that she was qualified for because of

       the company’s retaliatory response to her protected activity.

   62) As a direct and proximate result of her protected activities, Bollock suffered a loss of

       wages and employment-related benefits, a negative alteration of the terms and conditions

       of her employment, and she will continue to suffer a loss of future wages and

       employment-related benefits in the future.

   63) Boyds’ violations of the ADEA via its retaliatory adverse employment actions against

       Bollock were willful and intentional.

                                  REQUESTS FOR RELIEF

        THEREFORE Plaintiff Mary Bollock requests and prays for judgment against

Defendant Boyds’ Gunstock Industries, Inc. as follows:

   1) For monetary damages in excess of $75,000 to compensate her for all special and general

       damages as allowed by the ADEA;

   2) For her reasonable attorney fees, costs, disbursements and expenses incurred in the

       pursuit of this matter as allowed by the ADEA;

   3) For liquidated damages as allowed by the ADEA;

   4) For a trial by jury; and

   5) For such other and further equitable relief as the Court may deem just and appropriate.

       Dated this 1st day of March, 2019.




                                                8
Case 4:19-cv-04048-LLP Document 1 Filed 03/01/19 Page 9 of 10 PageID #: 9
Case 4:19-cv-04048-LLP Document 1 Filed 03/01/19 Page 10 of 10 PageID #: 10
